Citation Nr: 1531741	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  10-04 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent prior to November 22, 2009; a disability rating in excess of 20 percent from November 23, 2009 to August 16, 2010; and a disability rating in excess of 40 percent from August 17, 2010; for service-connected residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1975 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and March 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal was processed using the Veterans Benefits Management Systems (VBMS) paperless claims processing system. In addition to reviewing the VBMS e-folder, the Board has reviewed the Veteran's Virtual VA e-folder.


FINDING OF FACT

During the entire time period on appeal, the Veteran's service-connected residuals of a low back injury have been manifested by incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 


CONCLUSION OF LAW

The Veteran's service-connected residuals of a low back injury meet or approximate the criteria for a 60 percent disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in April 2004.

All available relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD Form 214), service treatment records, service personnel records, VA medical records, private medical records, and lay statements from the Veteran.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports and VA medical opinions are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.

Merits of the Claims

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs-a practice known as pyramiding-is prohibited. Id.; see 38 C.F.R. § 4.14.

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

During the entire time period on appeal, the Veteran has been evaluated under DC 5237 for lumbosacral sprain. However, the Board finds that, given the evidence in the record of incapacitating episodes and the Veteran's diagnosis of degenerative disc disease, evaluation under DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, is more appropriate. DC 5243 provides the Veteran with a higher disability rating than he would be entitled to under any other potentially applicable DC. 

DC 5243 provides for a 10 percent disability rating for Intervertebral Disc Syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

The record contains evidence that since at least April 26, 2006, the Veteran's Intervertebral Disc Syndrome has been accompanied by incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. The Veteran has submitted his numerous medical excuses for missing work. Additionally, the Veteran's November 2009 VA medical examination noted that the Veteran reported missing seven weeks of work due to low back pain. The Veteran's December 2011 private treatment record notes that he experienced incapacitating episodes 1-2 times per month and each episode lasted 1-2 days. Additionally, the Veteran's January 2013 Disability Benefits Questionnaire completed by his private physician noted the Veteran experiences flare-ups of 3-5 days per month. 

While the Veteran's November 2007 VA medical examination stated that the Veteran had no incapacitating episodes in the last 12 months, this is clearly contradicted by the numerous medical excuses for missing work submitted by the Veteran. 

In evaluating all of the evidence in the record, for the entire period on appeal, the Veteran's service-connected residuals of a low back injury are properly evaluated as 60 percent disabling under DC 5243. 

Extra-Schedular Consideration

The Board has considered whether the evaluation of the Veteran's service-connected residuals of a low back injury should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not complete account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required.  Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted for the Veteran's service-connected residuals of a low back injury.

A comparison of the Veteran's current residuals of a low back injury symptoms and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedule standards."  38 C.F.R. § 3.321(b). The Veteran's residuals of a low back injury are manifested by incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. These symptoms are compensated and accounted for in the Veteran's schedular rating. See Thun, 22 Vet. App. at 115.

In summary, the available schedular evaluations are adequate to rate the Veteran's residuals of a low back injury; consequently, the first step of the inquiry is not satisfied.  Id. In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization. See id. at 118-19. Thus, the schedular criteria are adequate to rate the Veteran's service-connected disorders and referral for extraschedular consideration is not warranted.

ORDER

A disability rating of 60 percent but no greater for the entire period on appeal is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


